United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2217
                                     ___________

Annette Olson,                        *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Kenneth S. Apfel, Commissioner of     *
Social Security,                      *      [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                           Submitted: February 7, 2001
                               Filed: February 16, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

        Annette Olson appeals the District Court’s1 order affirming the Commissioner’s
decision to deny her applications for disability insurance benefits and supplemental
security income. In August 1996 Olson alleged disability since June 1995 from, inter
alia, diabetes, carpal tunnel syndrome, thoracic herniated discs, and rib and pelvic pain.
Following an October 1997 hearing at which a vocational expert (VE) testified, an
administrative law judge (ALJ) found Olson not disabled because she could perform

      1
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
the light unskilled jobs identified by the VE. Olson then submitted to the Appeals
Council a 1998 letter from her treating endocrinologist, Dr. Robert Bar, in which he
opined that she was disabled. Having carefully considered the record, including the
evidence submitted to and considered by the Appeals Council, we affirm. See
Cunningham v. Apfel, 222 F.3d 496, 500 (8th Cir. 2000) (setting forth standard of
review).

       Olson first argues that the ALJ incorrectly found her subjective complaints not
credible, suggesting that factors set forth in Polaski v. Heckler, 739 F.2d 1320, 1322
(8th Cir. 1984) (Order) were improperly applied. We disagree. After thoroughly
summarizing the medical evidence and testimony, and citing the Polaski factors, the
ALJ expressly discredited Olson’s subjective complaints and cited specific reasons for
his findings as required. See Lowe v. Apfel, 226 F.3d 969, 972 (8th Cir. 2000)
(holding that ALJ need not discuss methodically each Polaski factor so long as factors
are acknowledged and examined); Haggard v. Apfel, 175 F.3d 591, 594 (8th Cir. 1999)
(concluding that reviewing court will not disturb decision of ALJ who considers, but
for good cause expressly discredits, claimant’s subjective complaints).

        Olson also contends that the ALJ erred by discounting Dr. Bar’s opinion. This
argument also fails. First, Dr. Bar’s 1998 letter contained only general statements that
Olson’s pain increased with activity, lifting, climbing stairs, and bending. See Piepgras
v. Chater, 76 F.3d 233, 236 (8th Cir. 1996) (finding that physician's vague opinion of
limited value and not deserving of deference). Second, although Dr. Bar cited test
results, see Cunningham, 222 F.3d at 502 (explaining that treating physician’s opinion
should be given controlling weight if well supported by acceptable diagnostic
techniques), he failed to mention the numerous notations he made in her medical
records of her inconsistent monitoring and recording of her blood sugars and her failure
to eat at proper times. Third, he noted her diabetes-related gastric problems, but these
symptoms improved with treatment, see Roth v. Shalala, 45 F.3d 279, 282 (8th Cir.
1995) (holding that if impairment can be controlled by treatment, it cannot be

                                           -2-
considered disabling); and although he suggested she had diabetic neuropathy, nothing
in the record confirms such a diagnosis, see Pierce v. Apfel, 173 F.3d 704, 707 (8th
Cir. 1999) (affirming that ALJ may reject conclusions of any medical expert if
inconsistent with record as whole).

      Finally, Olson argues that the hypothetical posed to the VE was flawed. The
hypothetical included those limitations the ALJ had found supported by the record, and
Dr. Bar’s 1998 letter did not specify further limitations. The hypothetical was therefore
proper, and the VE’s related opinion about what jobs Olson could perform constituted
substantial evidence supporting the denial of benefits. See Roberts v. Apfel, 222 F.3d
466, 471 (8th Cir. 2000).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-